Case 2:21-mc-00210-JWL-JPO Document3 Filed 07/29/21 Page 1of2

IN THE UNTED STATES DISTRICT COURT

DISTRICT OF KANSAS
ARC LPW I, LLC, )
Plaintiff,
Vv Case No. 2:21-MC-00210
KLMKH, INC.,
Defendant.

APPLICATION FOR WRIT OF ASSISTANCE
TO: Clerk of the United States District Court for the District of Kansas:

Plaintiff, ARC LPW I, LLC, requests the issuance of a writ of assistance to put Plaintiff
in possession of personal property and equipment in accordance with the judgment of this Court,
which more fully appears from the Affidavit of Ronald S. Weiss, Plaintiffs attorney, attached
hereto as Exhibit A.

Respectfully Submitted,
BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC

By /s/ Ronald S. Weiss
Ronald Weiss KS# 70349
2850 City Center Square
1100 Main Street
Kansas City, Missouri 64105
(816) 471-5900 telephone
(816) 842-9955 fax

rweiss@bdke.com
ATTORNEY FOR PLAINTIFF
Case 2:21-mc-00210-JWL-JPO Document3 Filed 07/29/21 Page 2 of 2

EXHIBIT A
AFFIDAVIT FOR WRIT OF ASSISTANCE
STATE OF MISSOURI )
COUNTY OF JACKSON ~
Ronald Weiss, of lawful age, being first duly sworn, deposes and says:
1. He is the attorney of record for ARC LPW I, LLC, Plaintiff, in the above captioned
action.
2. A Stipulation and Order Disposing of Action and Claims and Consenting to Entry of
Judgment was entered in the United States District Court for the Southern District of
Texas, Houston Division on June 7, 2021.
3. The Foreign Judgment was filed in this Court on July 20, 2021.
4. The redemption period expired on July 7, 2021.
5. The Defendant, KLMKH, Inc. is in possession of equipment and personal property in
which the Plaintiff intends to levy upon.

6. Plaintiff would like to utilize the assistance of the United States Marshal and provide

authority to conduct the sale of any personal property or equipment.

Fonte 4 ity |

Ronald S. Weiss

 

Subscribed and sworn to before me this 27" day of July, 2021.

 
 
     

 
 

AV ity
SONNE ANN Eis Min,
AA LO sslon ey, |
A FANS 208” ]
; ; 3 i
Jule Ann Eisman, Notary Public =* Gee
= : COMMISSION + =
/ SZ: #74 «tS
My Commission Expires: a4 D023 5 2%. __ NOTARY SEAL es
( 2%, SOF
7a, “SON comes
Ap, MM" *seneee® : S
“Ny, L1C st ATES

HN WWW
